Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plane is generally parallel to and offset from the first axis” in lines 6-7. The word "generally" renders the claim indefinite because it is unclear whether the limitation following the word requires the plane to be parallel and offset from the first axis. For examination purposes, this limitation will be considered optional and therefore not required. 
Claim 4 recites the limitation “rotating the second helical gear about a second axis that is generally perpendicular to the first axis” in lines 2-3. The word "generally" renders the claim indefinite because it is unclear whether the limitation following the word requires the second axis to be perpendicular to the first axis. For examination purposes, this limitation will be considered optional and therefore not required. 
Claims 2-3 and 5 depends upon a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Taylor et al. (US 3,901,425 A).
Regarding claim 1, Taylor et al. discloses a method (see at least Figs. 1, 3 and 4), comprising: rotating a mechanical component (shaft 26, Fig. 3 ) about a first axis in a welding torch (the assembly of Fig. 1 is the welding torch) using a drive motor (74, Fig. 3) aligned with the first axis (as shown in Fig. 3, the drive motor 74 is aligned with the first axis of shaft 26); and feeding a welding wire (12, Fig. 3) through the welding torch via a first feed roll (34, Figs. 3 and 4 ) and a second feed roll (38, Figs. 3 and 4), wherein the first feed roll (34) is operatively coupled with the mechanical component (shaft 26, see at least Col. 4, lines 67-68 and Col. 5, lines 1-12 ), the first and second feed rolls (34, 38) define a plane through which the welding wire passes (12), see at least Figs. 3 and 4. The limitation “the plane is generally parallel to and offset from the first axis” is considered to be one of options wherein the plane is parallel most of the time or not parallel some of the time. Taylor et al. however shows wherein the welding wire (12) plane through a plane that would be parallel and offset based on at least on view of the torch (Fig. 4).
Note: Figures 1-5 shown different views and portions of the torch but these figures are of the same embodiment. 

    PNG
    media_image1.png
    444
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    345
    media_image2.png
    Greyscale


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Kensrue (US 3,305,664 A).
Regarding claim 1, Kensrue discloses a method (see at least Figs. 1, 4 and 5), comprising: rotating a mechanical component (shaft 42, worm gear 48, Fig. 5 ) about a first axis (Figs. 4 and 5) in a welding torch (10) using a drive motor (45 with drive shaft 46, Fig. 4) aligned with the first axis (Fig 4); and feeding a welding wire (31, Fig. 4) through the welding torch (10) via a first feed roll (32, Figs. 4 and 5 ) and a second feed roll (33, Figs. 5), wherein the first feed roll (32) is operatively coupled with the mechanical component (Fig. 5), the first and second feed rolls (32, 33) define a plane through which the welding wire passes (31), see at least Figs. 4 and 5. The limitation “the plane is generally parallel to and offset from the first axis” is considered to be one of options wherein the plane is parallel most of the time or not parallel some of the time. Taylor et al. however shows wherein the welding wire (31) plane through a plane that would be parallel and offset based on at least on view of the torch (Fig. 5).
Note: Figures 1, 4 and 5 shown different views and portions of the torch but these figures are of the same embodiment. 


    PNG
    media_image3.png
    287
    761
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    389
    551
    media_image4.png
    Greyscale

Regarding claim 2, Kensrue discloses method of claim 1 as shown above and further show wherein rotating the mechanical component comprises rotating a first helical gear (worm gear 48, Fig. 5).
Regarding claim 3, Kensrue discloses method of claim 2 as shown above and further show rotating a second helical gear (worm gear 47, Fig. 4) axially coupled to the first feed roll (32) based on rotation of the first helical gear (48), wherein the first and second helical gears (47 and 48) are engaged via teeth (see at least Figs. 4 and 5).
Regarding claim 4, Kensrue discloses method of claim 3 as shown above and further show wherein rotating the second helical gear (47) comprises rotating the second helical gear (47) about a second axis (via drive shaft 46, Fig. 4) that is perpendicular to the first axis (Fig. 4).
Regarding claim 5, Kensrue discloses method of claim 3 as shown above and further show generating an axial thrust force on the second helical gear (47) along the second axis (via drive shaft 46 of motor 45) in a direction of a support structure (inter housing of the torch) of the welding torch (10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761